DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-14, and 16-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 5/8/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the at least one mulch that contains at least one herbicide" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the at least one mulch" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US #5,695,301) in view of Redden (PGPub #2015/0027044).
Regarding claim 1, Higgins teaches an apparatus for weed control, comprising: an input unit (Column 10, lines 22-36); a processing unit (112); and an output unit (Column 10, lines 22-58); wherein the input unit is configured to provide the processing unit with environment information (Column 10, lines 22-36); wherein the processing unit is configured to analyse the environment information (Column 10, lines 22-58) to determine at least one location within the environment for activating at least one mulch application unit (Column 10, lines 22-58, and Claim 1, lines 1-14), wherein the at least one mulch application unit is configured to apply at least one mulch to the at least one location (Claim 1, lines 1-14); and wherein the output unit is configured to output information useable to activate the at least one mulch application unit (Column 10, lines 22-58, and Claim 1, lines 1-14).  But Higgins does not teach 
However, Redden does teach that the environment information is at least one image of an environment (Paragraph 36, lines 1-14), and that the system can be used for weed control (Paragraph 163, lines 9-13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the environment information be an image of the environment and that the system is used for weed control because Higgins and Redden are both computerized systems that work to help grow plants in an environment.  The motivation for having the environment information be an image of the environment is that it allows the system to surveil the area and determine the areas that need the systems services and the motivations for having the system used for weed control is that it allows the desired plants to thrive by helping to reduce unwanted plants that can compete for nutrients.
Regarding claim 2, Higgins as modified by Redden teaches the apparatus of claim 1, but Higgins does not teach that the at least one image was acquired by at least one camera, and wherein the input unit is configured to provide the processing unit with at least one location associated with the at least one camera when the at least one image was acquired.  However, Redden does teach that the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14), and wherein the input unit is configured to provide the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 38, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the image be captured by the camera to help determine a location because Higgins and Redden are both computerized systems that work to help grow plants in an environment.  The motivation for having the image be captured by the camera to help determine a location is that allows the system to determine where the plants that the system needs to interact with are located relative to the system.
Regarding claim 6, Higgins as modified Redden teaches the apparatus of claim 1, but Higgins does not teach that the analysis of the at least one image to determine the at least one location for activating the at least one mulch application unit comprises determining at least one location of vegetation. However, Redden does teach that the analysis of the at least one image to determine the at least one location for activating the at least one mulch application unit comprises determining at least one location of vegetation (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the analysis of the image be used to determine the location of a plant because Higgins and Redden are both computerized systems that work to help grow plants in an environment.  The motivation for having the analysis of the image be used to determine the location of a plant is that it allows the system to determine if it is in the proper location to interact with the target plant.
Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US #5,695,301) as modified by Redden (PGPub #2015/0027044) as applied to claim 1 above, and further in view of Jin et al. (CN 1088225 A).
Regarding claim 3, Higgins as modified by Redden teaches the apparatus of claim 1, but does not teach that at least one of the at least one mulch contains at least one herbicide.  However, Jin does teach that at least one of the at least one mulch contains at least one herbicide (Page 4, lines 31-34 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch have a herbicide because Higgins and Jin are both systems that deal with agricultural mulch.  The motivation for having the mulch have a herbicide is that it allows the mulch to kill the undesirable plants that are located at the given location.
Regarding claim 4, Higgins as modified by Redden and Jin teaches the apparatus of claim 3, but Higgins does not teach that a first mulch of the at least one mulch that contains at least one herbicide contains a different herbicidal content to a second mulch of the at least one mulch that contains at least one herbicide.  However, Jin does teach that a first mulch of the at least one mulch that contains at least one herbicide contains a different herbicidal content to a second mulch of the at least one mulch that contains at least one herbicide (Page 4, lines 31-34 of the provided translation, this teaches that the mulches can contain different herbicides based on the type of plant that is desired to be ekiminated).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have mulches with different types of herbicides because Higgins and Jin are both systems that deal with agricultural mulch.  The motivation for having mulches with different types of herbicides is that it allows the herbicide containing mulch that is applied to a plant to have a herbicide that is able to effectively kill the desired plant.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US #5,695,301) as modified by Redden (PGPub #2015/0027044) as applied to claim 1 above, and further in view of Morgan (US #6,029,395).
Regarding claim 5, Higgins as modified by Redden teaches the apparatus of claim 1, but does not teach that the at least one mulch that contains at least one herbicide comprises a biodegradable polymer.  However, Morgan does teach that the at least one mulch that contains at least one herbicide comprises a biodegradable polymer (Column 2, lines 52-54).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mulch contain biodegradable polymers because Higgins and Morgan are both systems that deal with agricultural mulch.  The motivation for having the mulch contain biodegradable polymers is that it can help reduce the long term environmental impacts of the mulch after it is no longer needed.
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (US #5,695,301) as modified by Redden (PGPub #2015/0027044) as applied to claim 6 above, and further in view of Moore (US #4,908,981).
Regarding claim 7, Higgins as modified by Redden teaches the apparatus of claim 6, wherein the system distributes mulch (Claim 1, lines 1-14 of Higgins), but Higgins does not teach that the processing unit is configured to determine a mode of operation of at least one chemical spray unit for spraying a weed control chemical at the at least location based on at least one analysed image, wherein a time of spraying the weed control chemical is prior to a time of applying the at least one solid material, and wherein the output unit is configured to output information useable to activate the at least one chemical spray unit.  
However, Redden  does teach that the processing unit is configured to determine a mode of operation of at least one chemical spray unit for spraying a weed control chemical at the at least location based on at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3), and wherein the output unit is configured to output information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a spray system that is controlled by the processor when the system is at a desired location because Higgins and Redden are both computerized systems that work to help grow plants in an environment.  The motivation for having a spray system that is controlled by the processor when the system is at a desired location is that it allows the system to deliver chemicals to a plant but only when it is in a position to most effectively deliver the liquid.  But, Redden does not teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Higgins and Moore are both systems that distribute solid substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 8, Higgins as modified by Redden and Moore teaches the apparatus of claim 7, but Higgins does not teach to determine the mode of operation comprises determining a weed control chemical to be sprayed from a plurality of weed control chemicals.  However, Redden does teach to determine the mode of operation comprises determining a weed control chemical to be sprayed from a plurality of weed control chemicals (Paragraph 49, lines 1-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system select between a plurality of chemicals because Higgins and Redden are both computerized systems that work to help grow plants in an environment.  The motivation for having the system select between a plurality of chemicals is that it allows the system to select the chemical or chemicals that would best achieve the objective.
Claims 9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) in view of Higgins et al. (US #5,695,301).
Regarding claim 9, Redden teaches a system for weed control, comprising: at least one camera (Paragraph 36, lines 1-14); an apparatus for weed control (Paragraph 26, lines 1-34); and at least one application unit (Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); wherein the at least one camera is configured to acquire the at least one image of an environment (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); wherein the at least one application unit is mounted on a vehicle (Paragraph 27, lines 12-16); and wherein the apparatus is configured to: analyse the at least one image of to determine at least one location within the environment for activating at least one application unit (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and 4sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00activate the at least one application unit to apply the at least one substance to the at least one location for weed control (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, Paragraph 43, lines 1-28, and Paragraph 51, lines 1-43).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch.
However, Higgins does teach that the application unit is a mulch application unit that distributes mulch (Column 10, lines 22-58, and Claim 1, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch because Redden and Higgins are both computerized systems that work to help grow plants in an environment.  The motivation for having the application unit distribute mulch is that mulch allows the ground to be protected while also helping to increase nutrients in the soil.
Regarding claim 11, Redden as modified by Higgins teaches the system of claim 9, wherein the apparatus is mounted on the vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden), and wherein the at least one camera is mounted on the vehicle (10 as seen in figure 2b, and Paragraph 27, lines 12-16 of Redden).
Regarding claim 12, Redden teaches a method for weed control, comprising: providing a processing unit with at least one image of an environment (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14); analysing by the processing unit the at least one image to determine at least one location within the environment for activating at least one application unit (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28), wherein the at least one application unit is configured to apply at least one substance to the at least one location for weed control (Paragraph 26, lines 1-34, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28); and outputting information by an output unit that is useable to activate the at least one application unit (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 43, lines 1-28).  But, Redden does not teach that the application unit is a mulch application unit that distributes mulch.
However, Higgins does teach that the application unit is a mulch application unit that distributes mulch (Column 10, lines 22-58, and Claim 1, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the application unit distribute mulch because Redden and Higgins are both computerized systems that work to help grow plants in an environment.  The motivation for having the application unit distribute mulch is that mulch allows the ground to be protected while also helping to increase nutrients in the soil.
Regarding claim 13, Redden as modified by Higgins teaches the method of claim 12, wherein the at least one image was acquired by at least one camera (Paragraph 36, lines 1-14 of Redden), and wherein providing the processing unit with at least one image comprises: providing the processing unit with at least one location associated with the at least one camera when the at least one image was acquired (Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14 of Redden).
Regarding claim 16, Redden as modified by Higgins teaches the method of claim 12, wherein analysing the at least one image to determine at least one location within the environment for activating the at least one mulch application unit comprises: determining at least one location of vegetation (Paragraph 28, lines 1-15, Paragraph 36, lines 1-14, and Paragraph 38, lines 1-14 of Redden).
Claims 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Redden (PGPub #2015/0027044) as modified by Higgins et al. (US #5,695,301) as applied to claims 9, and 12 above, and further in view of Moore (US #4,908981).
Regarding claim 10, Redden as modified by Higgins teaches the system of claim 9, wherein the system comprises at least one chemical spray unit for spraying a weed control chemical at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), and that the system distributes mulch (Claim 1, lines 1-14 of Higgins), but does not teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 14, Redden as modified by Higgins teaches the method of claim 12, comprising:5sf-4156343Application No.: Not Yet AssignedDocket No.: 77705-20393.00 analysing by the processing unit the at least one image to determine a mode of operation of at least one chemical spray unit for spraying a weed control chemical at the at least one location based on the at least one analysed image (Paragraph 36, lines 1-14, Paragraph 38, lines 1-14, Paragraph 41, lines 1-21, and Paragraph 49, lines 1-3 of Redden), and wherein outputting the information by the output unit comprises outputting information useable to activate the at least one chemical spray unit (Paragraph 51, lines 1-43 of Redden), and that the system distributes mulch (Claim 1, lines 1-14 of Higgins).  But, Redden does not teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material.
However, Moore does teach that a time of spraying the weed control chemical is prior to a time of applying the at least one solid material (Column 6, lines 51-65).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid substance sprayed prior to the solid substance dispersed because Redden and Moore are both systems that distribute substances to help grow plants.  The motivation for having have the liquid substance sprayed prior to the solid substance dispersed is that it allows the liquid substance to be absorbed into the ground then covered by a more durable solid substance.
Regarding claim 17, Redden as modified by Higgins and Moore teaches the method of claim 14, wherein to determine the mode of operation of at least one chemical spray unit for spraying the weed control chemical comprises: determining a weed control chemical to be sprayed from a plurality of weed control chemicals (Paragraph 49, lines 1-16 of Redden).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647